

116 HR 3197 IH: Restoring Overtime Pay Act of 2019
U.S. House of Representatives
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3197IN THE HOUSE OF REPRESENTATIVESJune 11, 2019Mr. Takano (for himself, Mr. Scott of Virginia, Ms. Adams, Ms. Wilson of Florida, Ms. Kaptur, Ms. Wasserman Schultz, Ms. Schakowsky, Mr. Espaillat, Mr. Ryan, Ms. Waters, Mr. Pallone, Mr. Pascrell, Mr. Brendan F. Boyle of Pennsylvania, Ms. DeLauro, Mr. Serrano, Mr. Grijalva, Ms. Bonamici, Mr. Cummings, Mr. DeSaulnier, Ms. Omar, Mr. Pocan, Ms. Norton, Ms. Lee of California, Mr. Thompson of Mississippi, Ms. Haaland, Ms. Jayapal, Mrs. Watson Coleman, Mr. Raskin, Ms. Barragán, Mrs. Davis of California, Mr. Danny K. Davis of Illinois, Mr. Sires, Mr. Levin of Michigan, Mr. Khanna, Mr. Smith of Washington, Ms. Tlaib, Mr. Beyer, Ms. Wild, Ms. Mucarsel-Powell, Mr. Kennedy, Mrs. Napolitano, Mr. Nadler, Mr. Cohen, Mr. Payne, Mr. García of Illinois, Mr. Norcross, and Ms. Pressley) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Fair Labor Standards Act of 1938 to establish a minimum salary threshold for bona fide
			 executive, administrative, and professional employees exempt from Federal
			 overtime compensation requirements, and automatically update such
			 threshold every 3 years.
	
 1.Short titleThis Act may be cited as the Restoring Overtime Pay Act of 2019. 2.Minimum salary threshold for bona fide executive, administrative, and professional employees exempt from Federal overtime compensation requirements (a)In generalSection 13 of the Fair Labor Standards Act of 1938 (29 U.S.C. 213) is amended—
 (1)in subsection (a)(1)— (A)by inserting subsection (k) and after subject to; and
 (B)by inserting (except as provided under subsection (k)(2)(C)) after Administrative Procedure Act; and (2)by adding at the end the following:
					
						(k)Minimum salary threshold
 (1)In generalBeginning on the effective date of the Restoring Overtime Pay Act of 2019, the Secretary shall require that an employee described in subsection (a)(1), as a requirement for exemption under such subsection, be compensated on a salary basis, or equivalent fee basis, within the meaning of such terms in subpart G of part 541 of title 29, Code of Federal Regulations (or any successor regulation), at a rate per week that is not less than the salary threshold under paragraph (2).
							(2)Salary threshold
 (A)In generalSubject to subparagraphs (B) and (C), the salary threshold shall be an amount that is equal to the 40th percentile of earnings of full-time salaried workers in the lowest-wage census region, as determined by the Bureau of Labor Statistics based on data from the second quarter of the calendar year preceding the calendar year in which such amount takes effect.
 (B)Increased thresholdThe Secretary may establish, through notice and comment rulemaking under section 553 of title 5, United States Code, a salary threshold that is an amount that—
 (i)is greater than the 40th percentile of earnings of the full-time salaried workers described in subparagraph (A); and
 (ii)is calculated based on a data set and methodology established by the Secretary that are capable of being updated in accordance with subparagraph (C).
									(C)Automatic updates
 (i)In generalNot later than 3 years after the salary threshold first takes effect under subparagraph (A), and every 3 years thereafter, or, in the case in which the Secretary establishes an increased salary threshold under subparagraph (B), every 3 years after establishing such increased salary threshold, the Secretary shall update the amount of the salary threshold in effect under subparagraph (A) or (B), as applicable, so that such amount is equal to—
 (I)in the case in which the Secretary does not establish an increased salary threshold under subparagraph (B), the 40th percentile of earnings of full-time salaried workers in the lowest-wage census region, as determined by the Bureau of Labor Statistics based on data from the second quarter of the calendar year preceding the calendar year in which such updated amount is to take effect; and
 (II)in the case in which the Secretary establishes an increased salary threshold under subparagraph (B), the greater of—
 (aa)the 40th percentile described in subclause (I); and (bb)the increased salary threshold established under subparagraph (B), as updated in accordance with the data set and methodology established by the Secretary under subparagraph (B)(ii).
 (ii)Nonapplicability of rulemakingAny update described in this subparagraph shall not be subject to the requirements of notice and comment rulemaking under section 553 of title 5, United States Code.
 (D)Notice requirementNot later than 60 days before a revised salary threshold under this paragraph takes effect, the Secretary shall publish a notice announcing the amount in the Federal Register and on the internet website of the Department of Labor.
 (3)Duties testThe Secretary shall, in addition to the requirement under paragraph (1), continue to require employees to satisfy a duties test, as prescribed by the Secretary, in defining and delimiting the terms described in subsection (a)(1)..
 (b)Publication of earningsNot later than 21 days after the end of each calendar quarter, the Bureau of Labor Statistics shall publish on its public website, for each week of such quarter, data on the weekly earnings of nonhourly, full-time salaried workers by census region (as designated by the Bureau of the Census).
 (c)Effective dateThis Act, and the amendments made by this Act, shall take effect on the first day of the third month that begins after the date of enactment of this Act.
			